Citation Nr: 0335885	
Decision Date: 12/19/03    Archive Date: 12/24/03

DOCKET NO.  03-01 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel





INTRODUCTION

The veteran had active military service from November 1969 to 
July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota, which denied increasing the veteran's 
PTSD to more than 30 percent disabling.  By a rating decision 
dated October 2002, the RO increased the veteran's PTSD 
evaluation to 50 percent effective October 29, 1999.

This appeal is remanded to the RO by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action.


REMAND

The veteran contends that his service connected PTSD is more 
severe than contemplated by the assigned 50 percent 
evaluation.  The record shows that the veteran has not had a 
VA examination to ascertain the severity of his PTSD since 
November 2000.  It is contended that the symptoms of the 
veteran's PTSD have been exacerbated as result of his recent 
work as a union representative, and he has had to give up his 
union position.  Because the record indicates the disability 
has increased in severity since the last examination, the 
veteran is entitled to a VA examination, in accordance with 
38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The veteran should be scheduled for a 
VA psychiatric examination to ascertain 
the nature and severity of his PTSD.  It 
is imperative that the claims file be 
made available to the examiner for review 
in connection with the examination, and 
all indicated special studies and tests 
should be accomplished.  The report of 
the examination must include responses to 
each of the following items:

A.  Does the veteran have 
symptoms of PTSD compatible 
with occupational and social 
impairment, with deficiencies 
in most areas, such as work, 
school, family relations, 
judgment, thinking, or mood, 
due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with 
routine activities; speech 
intermittently illogical, 
obscure, or irrelevant; near-
continuous panic or depression 
affecting the ability to 
function independently, 
appropriately and effectively; 
impaired impulse control (such 
as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of 
personal appearance and 
hygiene; difficulty in adapting 
to stressful circumstances 
(including work or a worklike 
setting); inability to 
establish and maintain 
effective relationships? 

B.  Does the veteran have 
symptoms of PTSD compatible 
with total occupational and 
social impairment, due to such 
symptoms as: gross impairment 
in thought processes or 
communication; persistent 
delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting 
self or others; intermittent 
inability to perform activities 
of daily living (including 
maintenance of minimal personal 
hygiene); disorientation to 
time or place; memory loss for 
names of close relatives, own 
occupation, or own name?

2.  The RO must ensure that all notice 
and duty-to-assist provisions of VCAA are 
properly applied in the development of 
the veteran's claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the appellant until he is notified 
by the RO.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 




to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.


_____________________________________
G. H. SHUFELT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




